Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 4-6 and 8 in the reply filed on 3/30/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL as discussed in previous office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al. (JP 2016-227611), for the English translation, US 2018/0145426 is used hereafter Shimada.

    PNG
    media_image1.png
    393
    562
    media_image1.png
    Greyscale
Regarding claim 4, Shimada discloses 
    PNG
    media_image2.png
    362
    813
    media_image2.png
    Greyscale
a terminal-equipped electrical wire 10 (fig. 1) comprising (paragraph 0048): electrical wires 11 that each include a core wire 13 and an insulating coating 14 covering the core wire 13, and in which a core wire 13 exposed portion where the core wire is exposed is formed in a partial region along the longitudinal direction; and a terminal fitting 20 that includes a core wire crimping portion 21 having a bottom portion BP (of 21, see annotated fig. and fig. 3) and a pair of crimping pieces 24 standing upright on the bottom portion BP, and crimped to the core wire exposed portions 13, and a partially overlapping portion OLP overlaid on a lower surface LS of the bottom portion BP of the core wire crimping portion 21 along the extending direction of the bottom portion BP (see fig. 1), and in which a portion of the core wire crimping portion 28, 29, 31 that overlaps the partially overlapping portion OLP protrudes to a core wire exposed portions side.
Regarding claim 5, Shimada discloses the same terminal fitting 20 is crimped to a region in which the core wire exposed portion 13 of a first electrical wire 11 and the core wire exposed portion of a second electrical wire 12 overlap.
Regarding claim 6, Shimada discloses the partially overlapping portion 26, 27 is formed by bending a part of a plate material constituting the core wire crimping portion (see fig. 4).
Regarding claim 8, Shimada discloses the partially overlapping portion 26, 27 is formed by bending a part of a plate material constituting the core wire crimping portion 21. 
Regarding claim 9, Shimada discloses the partially overlapping portion OPL of the terminal fitting includes a compression piece CMP that is formed along the lower surface of the bottom portion and an outer surface of the pair of crimping pieces 24 of the core wire crimping portion 24 (in front direction at bend portion 27, which is outside the crimping portion 24) to extend upwardly from the lower surface LS of the bottom portion BP.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831